Citation Nr: 0924133	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from July 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran contends that he should be entitled to a total 
rating based on individual unemployability because his cold 
injury residuals, which include degenerative joint disease of 
the hands and feet, keep him from obtaining gainful 
employment.  Specifically, the Veteran complains that his 
cold injury residuals result in recurrent fungal infections, 
disturbances of nail growth, and joint pain and arthritis.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Disabilities of one or both upper extremities or 
one or both lower extremities, including the bilateral 
factor, are considered a single disability, and disabilities 
resulting from a common etiology are considered a single 
disability.  38 C.F.R. § 4.16(a).  Marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education and employment history and loss of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).  

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for a cold 
weather injury of the left foot with degenerative joint 
disease (DJD) rated as 30 percent disabling, and cold weather 
injury residuals of the right foot with DJD rated as 30 
percent disabling.  He is also service connected for cold 
weather injury residuals of the left hand with DJD rated as 
20 percent disabling, and cold weather injury residuals of 
the right hand with DJD, rated as 20 percent disabling.  His 
combined rating is 80 percent, and with consideration of the 
fact that his DJD of the upper and lower extremities resulted 
from a common etiology or single accident (a cold injury from 
service in Korea), see 38 C.F.R. § 4.16(a)(2), he meets the 
criteria for consideration of a total rating under 38 C.F.R. 
§ 4.16(a) as he has a combined rating at 70 percent or more, 
with a single disability at 40 percent or more, in addition 
to a single disability rated at 60 percent or more.  
38 C.F.R. § 4.16(a)(1) (2008).  

It is the policy of the VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether 
considered under § 4.16(a) or § 4.16(b) the Board must 
evaluate whether there are circumstances in the Veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating, based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  

The Veteran was afforded a VA QTC examination in July 2006, 
where the examiner diagnosed him with status-post cold 
weather injury of the hands with DJD; and diagnosed him with 
status-post cold weather injury residuals of the feet with 
DJD, and noted a subjective factor of occasional pain.  The 
examiner noted that motor and sensory examinations were 
within normal limits and noted no discoloration of the cold 
injury parts, and no missing nails, but noted evidence of a 
fungal infection of the toe nails, and stated that there were 
residual sequelae, including nail changes, and 
osteoarthritis-like involvement of the feet and hands.

Here, despite evidence showing degenerative joint disease of 
the Veteran's feet and hands, and subjective complaints of 
pain due to his service-connected disability, there is no 
medical evidence of record addressing the issue of the 
Veteran's ability to obtain or retain employment, or a 
discussion as to whether his service-connected cold injury 
residuals render him unemployable.  As such, because the 
Veteran's service-connected cold injury residuals of the 
lower and upper extremities have resulted in osteoarthritis 
and cause the Veteran pain, and taking into consideration 
that his cold weather injuries of the right and left feet are 
each rated at the maximum evaluation possible under the 
rating code for cold injury residuals (Diagnostic Code 7122), 
the Board finds that a remand is necessary to obtain a VA 
examination as to the severity of the Veteran's service-
connected cold injury residuals, and an opinion as to whether 
his service-connected cold injury residuals with DJD combine 
to cause unemployability.  The examiner should take into 
account that the ultimate question is whether the Veteran, 
because of service-connected disabilities, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
joints examination, assessing the 
severity of the Veteran's cold injury 
residuals of the hands and feet with 
related DJD, commenting on whether there 
is evidence of arthralgia or other pain, 
numbness or cold sensitivity, tissue 
loss, locally impaired sensation, 
hyperhidrosis, nail abnormalities or 
color changes of the Veteran's hands and 
feet.  See 38 C.F.R. § 4.100, Diagnostic 
Code 7122.  The examiner should provide 
range of motion measurements for joints 
affected by his cold injury residual DJD, 
including range of motion measurements 
for the digits on his hands, and his 
wrists and ankles, taking into 
consideration DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which requires that the 
effect of the disability on ordinary 
activity, lack of normal endurance, 
functional loss due to pain, pain on use 
and during flare-ups, weakened movement, 
excess fatigability, and incoordination, 
be taken into account when determining 
the degree of limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
see also 38 C.F.R. §§ 4.40, 4.45 (2008).  
Lastly, taking into consideration the 
severity of the Veteran's service-
connected cold injury residuals with DJD, 
the examiner should offer an opinion as 
to whether the Veteran's service-
connected cold injury residuals combine 
to make him unemployable.  In making an 
assessment as to whether the Veteran is 
capable of obtaining or 


retaining gainful employment, the 
examiner should only take into account 
his service-connected disabilities, and 
not consider non-service connected 
disabilities.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to an evaluation of the severity 
of the Veteran's cold injury residuals, 
in addition to an opinion as to whether 
his cold injury residuals render him 
unemployable.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

